722 S.E.2d 207 (2012)
STATE of North Carolina
v.
George Douglas LARRIMORE.
No. 241A93-2.
Supreme Court of North Carolina.
February 21, 2012.
Robert C. Montgomery, Special Deputy Attorney General, for State of North Carolina.
*208 George Larrimore, for Larrimore, George Douglas.
Jon David, District Attorney, for State of North Carolina.

ORDER
Upon consideration of the petition filed by Defendant on the 9th of February 2012 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Brunswick County:
"Denied by order of the Court in conference, this the 21st of February 2012."